DETAILED ACTION
Applicant’s response, filed 08 June 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2021 has been entered.
 

Status of Claims
Claims 2-10 are cancelled.
Claim 11 is newly added.
Claims 1 and 11 are pending.
Claims 1 and 11 are rejected.

Claim Objections
The objection of claim 10 in the Office action mailed 08 March 2021 was previously withdrawn in the advisory action mailed 24 May 2021.
Claim Rejections - 35 USC § 112(a)
The rejection of claims 8-10 under 35 U.S.C. 112(a) in the Office action mailed 08 March 2021 was previously withdrawn in the advisory action mailed 24 May 2021.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 8-10 under 35 U.S.C. 112(b) in the Office action mailed 08 March 2021 
was previously withdrawn in the advisory action mailed 24 May 2021.


Claim Rejections - 35 USC § 112(d)
The rejection of claims 2-3 and 9 under 35 U.S.C. 112(d) in the Office action mailed 08 March 2021 was previously withdrawn in the advisory action mailed 24 May 2021.


Claim Rejections - 35 USC § 101
The rejection of claims 2-3 and 7-10 under 35 U.S.C. 101 in the Office action mailed 08 March 2021 was previously withdrawn in the advisory action mailed 24 May 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 8 and 15 being representative) is directed to a computer program product and system for generating a mechanisms of action hypothesis for an adverse drug reaction. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
determining a plurality of predicted adverse drug reactions (ADRs) associated with the drug candidate data using a machine learning model trained on a positive drug set and a negative drug set to identify drug-ADR pairs from the three-dimensional chemical drug structure of the drug candidate;
building… a pathway network between the drug pathway data and the adverse drug reaction pathways, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprises an edge between a drug pathway node and an adverse drug reaction pathway node;
determining, for each edge, a Jaccard index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; 
identifying, based on the dynamic edges, a genetic biomarker susceptible to a particular ADR; and
advising a patient having the identified biomarker to adjust a prescription to avoid the ADR.
The identified claim limitations falls into three of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of determining a plurality of predicted adverse drug reactions (ADRs), building a pathway network comprising a plurality of drug pathway nodes, a plurality of adverse drug pathway nodes, connections between the drug pathway and adverse drug reaction pathway nodes, determining a Jaccard Index score for each edge, and identifying a genetic biomarker susceptible to a particular ADR fall under the mental process grouping of abstract ideas. First, determining a plurality of predicted ADRs associated with the drug candidate data using a trained machine learning model involves inputting drug data (e.g. 0s and 1s, as in Applicant’s specification at FIG. 9) into an already trained model to generate an output, which can be practically performed in the mind and/or with pen and paper. Building a pathway network comprising drug pathway nodes and averse drug reaction pathway nodes, with connections between the drug pathway and drug reaction pathway nodes (e.g. drawing the network with nodes and edges) amounts to mere analysis of data which are recited at a high level of generality such that they could be practically performed in the mind or with pen and paper. Furthermore, determining a Jaccard Index for each edge involves requires dividing a number of shared elements over a total number of elements, which can be practically performed in the mind aided with pen and paper. See MPEP 2106.04(a)(2) III. A. Last, identifying a genetic biomarker susceptible to a particular ADR involves analyzing the genes in the ADR pathways associated with the drug, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the steps of determining a plurality of predicted adverse drug reactions associated with the drug candidate data using a machine learning model and determining a Jaccard Index score for each edge falls under the mathematical concept of abstract ideas. The broadest reasonable interpretation of using a machine learning model to determine a plurality of predicted ADRs includes using a linear regression model, which necessarily requires performing the addition of weighted variables, and thus amounts to a textual equivalent to performing mathematical calculations. Similarly, determining a Jaccard Index score requires dividing a number of shared elements over a total number of elements, which requires performing mathematical calculations, and is therefore a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. Therefore, these limitations further recite a mathematical concept.
The step of advising a patient having the identified marker to adjust a prescription falls into the certain methods of organizing human activity group of abstract ideas. Specifically, the limitation falls into the subgroup of managing personal behavior or relationships or interactions between people. Advising a patient to adjust a prescription involves providing someone with information; the courts have found "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,". See MPEP 2106.04(a)(2) II. C. Therefore, this limitation recites a method of organizing human activity. 
Dependent claim 11 further recites an abstract idea. Dependent claim 11 further recites the mental process of modifying (i.e. designing) the three-dimensional chemical drug structure of the drug candidate based on the pathway output to avoid the particular ADR. Therefore claims 1 and 11 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claim 11 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a processor;
receiving drug candidate data that identifies a drug candidate, the drug candidate data comprising three-dimensional chemical drug structure of the drug candidate; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data).
A processor, receiving data, outputting data, and displaying data are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore, the additional elements do not integrate the recited judicial exception into a practical application.
Furthermore, receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data only serves to collect data for use by the abstract (i.e. building the network), which amounts to insignificant extra-solution activity and is not a practical application of the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invokes computers as a tool to perform an existing process and/or amounts to extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1 and 11. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claim 11 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a processor;
receiving drug candidate data that identifies a drug candidate, the drug candidate data comprising three-dimensional chemical drug structure of the drug candidate; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data).
A processor, data input, data output, displaying data, and user interfaces are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
With further regard to receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data and a system output interface, the steps amount to necessary data gathering and output (i.e. extra-solution activity). The courts have found the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity").
The additional elements of claim 1 further include:
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data) (claim 1); and
Dynamic pathway outputs are well-understood, routine, and conventional. This position is supported by Alaimo et al. (DT-Web: a web-based application for drug-target interaction and drug combination prediction through domain-tuned network-based interface, 2015, BMC Systems Biology, 9(Suppl3):S4), pg. 1-11; previously cited), Karp et al. (Pathway Tools version 13.0: integrated software for pathway/genome informatics and systems biology, 2009, Briefings in Bioinformatics, 11(1), pg. 40-79; previously cited), and Yamada et al. (iPath 2.0: interactive pathway explorer, 2011, Nucleic Acids Research, 39, pg. W412-W415; previously cited). Alaimo et al. shows a network-based interface for drug-target interactions which includes an interactive (i.e. dynamic) interface, which allows for clicking on an edge of a pathway diagram to display additional information (Abstract; pg. 9, Col. 1, Par. 2 to Col. 2, Par. 4; Figure 4; Figure 14). Karp et al. shows software tools for pathway informatics which includes an interactive graphical interface, including clicking on paths in the diagram to display information (pg. 60, Col. 2, Par. 2 to pg. 61, Col. 1, Par. 1; Figure 9). Yamada et al. shows an interactive pathway explorer which allows users to navigate and explore pathway maps, including clicking on nodes and edges of the map to display windows with additional information (Abstract; pg. W412, Col. 2, Par. 2 to W413, Col. 1, Par. 1). Therefore, the additional element of generating a pathway output comprising dynamic edges that upon selection displays a graphic, when considered alone, and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 08 June 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
 Applicant remarks the present claims involve a machine learning model trained on positive and negative drug sets that is used alone with a candidate drug’s structural data, and that a clinician cannot, as a practical matter, mentally apply machine learning on three dimensional chemical drug structures to identify drug-ADR pairs, even if aided with pen and paper (Applicant’s remarks at pg. 5, para. 3-4).
This argument is not persuasive. The broadest reasonable interpretation of using a machine learning model trained on drug data determined from the 3D chemical structure to identify drug-ADR pairs from drug structure data includes inputting drug structure descriptors determined from the 3D drug structure (e.g. 0s and 1s, as described in FIG. 9 of Applicant’s specification) into a linear regression model to generate an output of the ADR, which requires performing addition of weighted variables to generate the output. Using such a model and performing addition and multiplication can be practically performed in the mind and further requires performing mathematical calculations, such that the limitation amounts to a textual equivalent to performing mathematical calculations. Therefore, this limitation recites both a mental process and a mathematical concept.

Applicant remarks the claim integrates a recited judicial exception into a practical application because the instant invention provides a platform that identifies mechanisms of actions, which provides the practical application of precision medicine, whereby a patient having a particular genetic biomarker can be directed to different prescriptions, thereby avoiding a discovered ADR interaction, and furthermore the present platform can generate drug-ADR pairs from the 3D chemical structural data, which offers the practical application of an improvement to ADR discovery (Applicant’s remarks at pg. 5, para. 5 to pg. 6, para. 4).
This argument is not persuasive. The judicial exception alone cannot provide the improvement. Instead, the improvement can be provided by one or more additional elements or the additional element(s) in combination with the judicial exception. See MPEP 2106.05(a). In this case, the claims recite “advising a patient having the identified biomarker to adjust a prescription”, which is a certain method of organizing human activity, and therefore is part of the abstract idea. Similarly, generating drug-ADR pairs (e.g. the step of determining a plurality of ADRs associated with the drug candidate data using a machine learning model) also recites a mental process and mathematical concept. Therefore, these limitations are not additional elements that would integrate the recited judicial exception into a practical application.  Instead, the claims recite the additional element of generating a dynamic display of the generated pathway network, in addition to various computer components and/or processes, which do not integrate a recited judicial exception into a practical application for the reasons discussed above. See MPEP 2106.05(f).
Further regarding the step of advising a patient to adjust a prescription, MPEP 2106.04(d)(2) states a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient. Similarly, advising a patient to adjust a prescription does not actually require that the adjusted prescription be used by or on the patient. Therefore, this limitation does not integrate the recited judicial exception into a practical application of effecting a particular treatment. 

Double Patenting
The provisional rejection of claims 2-3 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 14, 15, 17, and 19 of copending Application No. 15/715,548 (reference application) in the Office action mailed 08 March 2021 has been withdrawn in view of the cancellation of these claims received 08 June 2021.
The provisional rejection of claim 10 on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 14, 15, 17, and 19 of copending Application No. 15/715,548 as applied to claim 8 above, and further in view of Liu et al. (Analysis disease progression using data visualization, 2017, IEEE, pg. 877-882; Pub. Date: 21 June 2017) in the Office action mailed 08 March 2021 has been withdrawn in view of the cancellation of this claim received 08 June 2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 15, and 26-27 of copending Application No. 15/715,548 (reference application). Any newly recited portions herein are necessitated by claim amendment. 
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
1
A computer-implemented method for generating a mechanism of action hypothesis for an adverse drug reaction, the method comprising:
A computer program product generating a mechanism of action hypothesis for an adverse drug reaction, the computer program product comprising:
8 and 15
1
receiving, by a processor, drug candidate data that identifies a drug candidate, the drug candidate data comprising a three-dimensional chemical drug structure of the drug candidate;
receiving drug candidate data that identifies a drug candidate, the drug candidate data comprising a three-dimensional chemical drug structure of the drug candidate;
8 and 15
1
determining a plurality of predicted adverse drug reactions (ADRs) associated with the drug candidate data using a machine learning model trained on a positive drug set and a negative drug set to identify drug-ADR pairs from the three-dimensional chemical drug structure of the drug candidate
determining a plurality of predicted adverse drug reactions (ADRs) associated with the drug candidate data using a machine learning model trained on a positive drug set and a negative drug set to identify drug-ADR pairs from the three-dimensional chemical drug structure of the drug candidate
8 and 15
1
receiving, by the processor, drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
Receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
8 and 15
1
receiving, by the processor, an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
8 and 15
1
building, by the processor, a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
8 and 15
1
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
8 and 15
1
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
8 and 15
1
identifying, based on the dynamic edges, a genetic biomarker susceptible to a particular ADR; and
identifying, based on the dynamic edges, a genetic biomarker susceptible to a particular ADR; and
8 and 15
1
advising a patient having the identified biomarker to adjust a prescription to avoid the ADR.
advising a patient having the identified biomarker to adjust a prescription to avoid the ADR.
8 and 15
11
modifying the three-dimensional chemical drug structure of the drug candidate based on the pathway output to avoid the particular ADR.
modifying the three-dimensional chemical drug structure of the drug candidate based on the pathway output to avoid the particular ADR.
26 and 27


Further regarding instant claims 1, reference claims 8 and 15 show each step is carried out by a processor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s remarks at pg. 7, para. 4 to pg. 8, para. 1 regarding the double patenting rejection have been fully considered but they do not present any arguments regarding the double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631